                                         Case 4:18-cv-01885-HSG Document 997 Filed 05/26/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 18-cv-01885-HSG
                                         IN RE KONINKLIJKE PHILIPS PATENT
                                         LITIGATION
                                   8
                                                                                            ORDER DENYING ASUS’S REQUEST
                                   9                                                        FOR LEAVE TO FILE AN
                                         This Document Relates To:                          ADDITIONAL MOTION FOR
                                  10                                                        SUMMARY JUDGMENT
                                                        ALL ACTIONS
                                  11                                                        Re: Dkt. No. 971

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Defendants ASUS Computer International and ASUSTeK

                                  15   Computer Inc.’s (collectively, “ASUS”) request for leave to file an additional motion for summary

                                  16   judgment. Dkt. No. 971 at 2. ASUS asserts that the Federal Circuit decision in Koninklijke

                                  17   Philips N.V. v. Google LLC, 948 F.3d 1330 (Fed. Cir. 2020), demonstrates that claim 12 of U.S.

                                  18   Patent No. 7,529,806 (the “’806 Patent”) is invalid. Specifically, ASUS argues that in affirming

                                  19   the U.S. Patent Trial and Appeal Board’s (“PTAB”) finding that claim 1 of the ’806 Patent is

                                  20   invalid, the Federal Circuit adopted interpretations of claim 12 terms “media presentation” and

                                  21   “identifying,” “determining,” and “retrieving” that preclude the patentee’s validity arguments.

                                  22          Claim construction is a question of law. Teva Pharmas. USA, Inc. v. Sandoz, Inc., 574

                                  23   U.S. 318, 325 (2015). Accordingly, the Federal Circuit’s claim constructions are binding on this

                                  24   Court under stare decisis. See Ottah v. Fiat Chrysler, 884 F.3d 1135, 1140 (Fed. Cir. 2018); see

                                  25   also Rambus Inc. v. Hynix Semiconductor Inc., 569 F. Supp. 2d 946, 963-64 (N.D. Cal. 2008).

                                  26   However, “stare decisis applies only to legal issues that were actually decided in a prior action.”

                                  27   Beacon Oil Co. v. O’Leary, 71 F.3d 391, 395 (Fed. Cir. 1995) (finding that stare decisis did not

                                  28   apply to issues that were not disputed in the prior case). Here, the Federal Circuit expressly
                                            Case 4:18-cv-01885-HSG Document 997 Filed 05/26/20 Page 2 of 3




                                   1   declined to address the parties’ claim construction dispute regarding the term “a given segment of

                                   2   [a/the] media presentation.” Philips, 948 F.3d at 1334 n.5. There is also no evidence that the

                                   3   court addressed constructions for “identifying,” “determining,” and “retrieving.”1 Accordingly,

                                   4   the claim construction issues were not actually addressed and decided by the Federal Circuit and

                                   5   the Court is not bound by the underlying PTAB interpretations.

                                   6           Nor does collateral estoppel resolve the dispute. “Because the [PTAB] applies the broadest

                                   7   reasonable construction of the claims while the district courts apply a different standard of claim

                                   8   construction as explored in Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc), the

                                   9   issue of claim construction under Phillips to be determined by the district court has not actually

                                  10   been litigated.” SkyHawke Techs., LLC v. Deca Int’l Corp., 828 F.3d 1373, 1376 (Fed. Cir. 2016).

                                  11   Moreover, even assuming that one of these doctrines applied, ASUS’s dispute centers on the

                                  12   application of the constructions, not the constructions themselves. The PTAB’s construction of “a
Northern District of California
 United States District Court




                                  13   given segment of [a/the] media presentation” is entirely consistent with the construction for

                                  14   “media presentation” adopted in this case. Compare IPR2017-00447, Paper 29, at 8 n.4, with Dkt.

                                  15   No. 241 at 7. If ASUS believes that Philips’s validity interpretation is contrary to those

                                  16   constructions, it could have brought its motion by the dispositive motion deadline.2

                                  17   //
                                  18
                                       //
                                  19
                                       //
                                  20

                                  21
                                       1
                                  22     According to ASUS, Philips seeks to interpret “media presentation” as requiring “data that has
                                       been split into multiple segments” and also to require the “identifying,” “determining” and
                                  23   “retrieving” steps to be performed twice. Dkt. No. 971 at 3. The Federal Circuit did not consider
                                       these issues: the appeal was limited to the PTAB’s consideration of grounds not raised in the
                                  24   petition, the use of “general knowledge” to supply missing limitations, and the factual findings
                                       related to obviousness. See 948 F.3d at 1335, 1338-39.
                                  25   2
                                         To the extent ASUS claims there is an unresolved dispute as to the proper construction of terms
                                  26   that were not previously construed (or that were not construed with sufficient specificity to resolve
                                       the dispute), that issue can be resolved through supplemental claim construction proceedings
                                  27   before trial if necessary, if the case does not resolve at the upcoming mediation. See O2 Micro
                                       Int’l Ltd. v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (explaining
                                  28   that “[w]hen the parties raise an actual dispute regarding the proper scope of . . . claims, the court,
                                       not the jury, must resolve that dispute”).
                                                                                           2
                                         Case 4:18-cv-01885-HSG Document 997 Filed 05/26/20 Page 3 of 3




                                   1         For these reasons, the Court DENIES ASUS’s motion for leave to bring a second motion

                                   2   for summary judgment.

                                   3

                                   4

                                   5         IT IS SO ORDERED.

                                   6   Dated: 5/26/2020

                                   7

                                   8
                                                                                              HAYWOOD S. GILLIAM, JR.
                                   9                                                          United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   3
